department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 postf-148879-01 uilc 861-dollar_figure internal_revenue_service national_office legal advice memorandum for cc lm rfph stp associate area_counsel lmsb from subject chief cc intl br3 allocation and apportionment of research_and_experimentation r e expenses duty_of_consistency and estoppel this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend b agreement x y z issues are dividends_paid by b’s controlled_foreign_corporations cfcs in the relevant product category properly excluded from the class_of_gross_income to which r e expenses are allocated if the cfcs paying the dividends also pay royalties to b because the internal_revenue_service service took the position on audit in a previous cycle that dividend income received from royalty-paying cfcs should be excluded from the relevant class_of_gross_income in determining disc or fsc postf-148879-01 benefits is the service equitably and or collaterally estopped for the years at issue from including dividend income from royalty-paying cfcs in the class_of_gross_income to which r e expense is allocated for purposes of computing the foreign_tax_credit_limitation conclusion sec_1 b must include both dividends and royalties from cfcs that are connected with the relevant product category in the class_of_gross_income to which r e expense is allocated the position taken by the service with respect to the exclusion of dividend income from the relevant class_of_gross_income for disc fsc purposes in the prior tax years does not contain the elements of any form of estoppel and does not preclude the service from taking the correct position on issue facts b is a large multinational corporation that incurs significant amounts of r e expenses a portion of which is allocated and apportioned to its foreign_source_income for purposes of computing the foreign_tax_credit_limitation b controls a large number of cfcs located in various parts of the world the cfcs are involved in all of b’s businesses and each cfc generally manufactures and sells all of b’s products in a given market b and its cfcs produce income in a number of different product categories classified in the standard industrial classification manual sic code product categories the cfcs do not resell a significant amount of products purchased from unrelated parties being the owner of a vast array of intangible_property b has entered into what it calls agreements with its cfcs and charges a license fee based upon the use of its technical know-how the standard or model agreement calls for payment of a royalty of a fixed percentage of the net selling_price of each licensed product locally manufactured by the cfc for the cfc’s use of b’s technology patents trademarks and similar_property b has no cost-sharing_arrangements with any cfc within the meaning of sec_1_861-17 and sec_1_482-7 for and b first determined the amount of legally-mandated r e expenses to be allocated under sec_1_861-17 next b apportioned percent of its remaining r e expenses to u s source income in accordance with the exclusive geographic apportionment rule_of sec_1_861-17 b used the optional_gross_income_method under sec_1_861-17 to apportion its remaining r e expenses to u s and foreign_source_income b apportioned total r e expenses of dollar_figurex dollar_figurey and dollar_figurez to foreign_source_income for the and tax years respectively postf-148879-01 b treats all license fee payments from its cfcs as royalty income for book and tax purposes each cfc prepares a tax information package tip that has a spreadsheet that shows how the cfc arrived at its license fee expense the tip is primarily used for purposes of the foreign_tax_credit determinations and preparation of forms for the three years under consideration b made adjustments to foreign source gross_income in the relevant sic code product categories by backing out the dividends_paid by b’s cfcs that had also paid license fees to b the service proposes to adjust the class_of_gross_income and the gross_income apportionment ratio determined under sec_1_861-17 to include the dividends from the royalty-paying cfcs b’s position concerning the exclusion of those dividends from foreign source gross_income was consistent with a proposed service position taken on a previous audit of b’s domestic_international_sales_corporation disc during the audit cycle and of b’s foreign_sales_corporation fsc during the audit cycle at that time the examining agent argued that r e expense should be allocated exclusively to gross_income from sales and royalties and that dividends should not be included in the class of income to which r e expense was allocated where a royalty had also been paid the effect of this position was to decrease combined taxable_income and the allowable disc fsc commission b asserted that under sec_1_861-8 the r e regulation in effect for and dividends should be included in combined taxable_income for purposes of determining disc fsc benefits b requested and received appeals_office consideration for all unagreed issues including this one the issue became moot when b switched from the gross_income_method to the sales_method for those taxable years for purposes of apportioning r e expenses in determining the disc fsc commission allocation and apportionment of r e expenses law and analysis to determine the allowable_amount of foreign taxes creditable under sec_901 a taxpayer must determine its foreign_tax_credit_limitation under sec_904 sec_904 provides that the total amount of the credit taken under sec_901 shall not exceed the same proportion of the tax against which such credit is taken which the taxpayer’s taxable_income_from_sources_without_the_united_states but not in excess of the taxpayer’s entire taxable_income bears to his entire taxable_income for the same taxable_year taxable_income_from_sources_without_the_united_states is defined in sec_862 as foreign source gross_income less the expenses losses and other deductions properly apportioned or allocated thereto and a ratable part of any expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income postf-148879-01 the regulations under sec_861 provide specific guidance on how to allocate and apportion expenses losses and other deductions in determining taxable_income from within and without the united_states under sec_861 sec_862 and sec_863 as well as in determining taxable_income from specific activities under other sections of the code referred to as operative sections sec_1_861-8 requires taxpayers to the extent necessary to determine taxable_income from a specific source or activity required by an operative code section to allocate deductions to a class_of_gross_income and to apportion deductions within the class between statutory and residual groupings of gross_income sec_1_861-8 operative code sections include the geographic sourcing_rules of sec_861 sec_862 and sec_863 of the code as applicable for purposes of sec_904 limitation sec_1_861-8 for this purpose the statutory_grouping is foreign source taxable_income and the residual_grouping is u s source taxable_income sec_1_861-17 specifically addresses the allocation and apportionment of research expenses under sec_1_861-17 and expenditures_for r e that a taxpayer deducts under sec_174 ordinarily shall be considered deductions that are definitely related to all income reasonably connected with the relevant broad three-digit sic code product category or categories of the taxpayer and therefore allocable to all items of gross_income as a class including income from sales royalties and dividends related to such product category or categories sec_1_861-17 provides a limited exception permitting a direct allocation of r e that is undertaken solely to meet legal requirements imposed by a political entity and that cannot reasonably be expected to generate amounts of gross_income beyond de_minimis amounts outside a single geographic source to gross_income within that geographic source as a class legally-mandated r e after the r e expenses other than legally-mandated r e are allocated to the proper class_of_gross_income in the sic code product category they must be further apportioned between u s and foreign_source_income in that class for purposes of determining the foreign_tax_credit_limitation sec_1 b provides that a portion of r e expenses attributable to research activities conducted in the united_states is apportioned directly to u s source income and a portion of r e expenses attributable to research activities conducted outside the united_states is allocated to foreign_source_income exclusive geographic apportionment the remaining qualified r e expenditures may be apportioned on the basis of either gross_income under sec_1_861-17 or sales under sec_1_861-17 for purposes of determining the apportionment ratio under the sales_method sales by both controlled and uncontrolled parties of products involving intangibles licensed or purchased from the taxpayer are included if the seller can reasonably be expected to benefit directly or indirectly from the research expense connected postf-148879-01 with the product category sec_1_861-17 and sec_1_861-17 provides that if a controlled_corporation enters into a cost- sharing arrangement in accordance with sec_1_482-7 for the purpose of developing intangible_property then that corporation shall not reasonably be expected to benefit from the taxpayer’s share of the r e expense in this case the controlled corporation’s sales in the relevant product category are not taken into account in determining the apportionment ratio under the sales_method example of sec_1_861-17 example illustrates the application of the r e allocation and apportionment rules to royalties from controlled foreign subsidiaries and to dividends from subsidiaries with cost-sharing_arrangements with their parent the example provides in relevant part that x is a manufacturer and distributor of small gasoline engines for lawn mowers a product within the sic code category for engines and turbines y and z controlled foreign subsidiaries of x also manufacture and sell these engines abroad and pay royalties to x x has an arm’s length cost-sharing arrangement with its controlled foreign_subsidiary c to share the funding of all of x’s research activity in x incurs dollar_figure of non- legally-mandated r e expense and performs an additional dollar_figure of research on gasoline engines that is funded by the cost-sharing arrangement with c example concludes that the dollar_figure in non-legally-mandated r e expenses_incurred by x is definitely related to all gasoline engines and is therefore allocable to the class_of_gross_income to which the engines give rise gross_income from sales of gasoline engines in the united_states royalties from y and royalties from z no part of the dollar_figure research expense is allocable to dividends from c because c has already paid through its cost-sharing arrangement for research activity performed by x which may benefit c b argues that the royalties paid_by its cfcs are essentially similar to the cost- sharing arrangement described in example in paying for the benefits it may derive from the research so that dividends from those cfcs should similarly be excluded from the class_of_gross_income to which b’s r e expense is allocated b’s argument overlooks an essential difference between a cost-sharing arrangement and a royalty arrangement a cost-sharing agreement involves a sharing of intangible_development_costs in proportion to anticipated benefits in contrast a royalty payment is compensation_for the use of existing intangible_property b’s royalty income constitutes payment for_the_use_of its developed intangibles not a sharing of its sec_174 r e expenses thus no portion of the royalties paid_by the cfcs is in payment for the research activity conducted by b in the year the royalties are paid a portion of b’s currently deductible r e expense is properly allocable to both dividends and royalties paid with respect to existing intangibles that contributed to the cfcs’ production_of_income in the relevant sic code product category because the earnings_and_profits available for distribution after postf-148879-01 the cfc deducts royalty and other expenses have not been reduced by any portion of the current r e expense a cost-sharing arrangement differs from a royalty in that rather than paying for_the_use_of existing property the payor shares the costs and risks of developing intangible_property in return for a specified interest in any intangible_property that may be produced r e cost-sharing_payments are not income to the recipient but reduce the amount of deductible r e expense of the recipient subject_to allocation the r e cost-sharing payment is deductible by the payor sec_1 h because a cfc in a cost-sharing arrangement directly incurs and deducts a portion of the sec_174 r e expenses the cfc’s share of those r e expenses has already reduced its earnings available for distribution as a dividend so that no further allocation of the parent corporation’s share of the currently deductible r e expense is made to dividends_paid by the cfc in that year b and its cfcs are not parties to a cost-sharing arrangement and neither b nor the examining agent have suggested that b’s license agreements should be characterized in substance as cost-sharing_arrangements which would have the effect of reducing b’s foreign source royalty income and deductible r e expense instead the cfcs compensate b for_the_use_of b’s intangibles by making royalty payments dividends from the royalty-paying cfcs are income reasonably connected with b’s appropriate sic code product categories and must be included in the class_of_gross_income to which r e is allocated and apportioned under sec_1_861-17 duty_of_consistency and estoppel arguments law and analysis b has advanced the argument that the service should be equitably and or collaterally estopped from asserting that dividends must be included in the class_of_gross_income to which r e is allocated and apportioned because that position is contrary to the position taken by the service with respect to the determination of disc fsc benefits in the and audit cycles alleging reliance b states that the service should be estopped from acting contrary to its prior position b has cited or alluded to three theories as support for its claim - the duty_of_consistency or quasi-estoppel equitable_estoppel and collateral_estoppel duty_of_consistency and equitable_estoppel in the present case neither the duty_of_consistency nor the doctrine_of equitable_estoppel applies to the service the duty_of_consistency which is a modified form of equitable_estoppel has been narrowly tailored to apply to taxpayers’ actions in cases arising under federal tax laws see 532_f2d_809 2d cir 495_f2d_211 8th cir 103_tc_525 aff’d 100_f3d_778 10th cir 72_tc_807 aff’d 656_f2d_483 9th cir where a taxpayer made a representation or reported an item for tax purposes in one year and the service acquiesced in or relied on the representation or report for that year the duty_of_consistency prohibits the taxpayer from changing that representation or report in a later year if the service is prevented from recalculating or assessing tax_liability stemming from the earlier year due to the expiration of statutes of limitation lefever t c pincite as the duty_of_consistency has been almost exclusively applied to taxpayers the theory more often asserted against the service is that of equitable_estoppel which prevents any party from profiting from an action that induced reliance by another party the elements of estoppel are as follows there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom an estoppel is claimed emerson v commissioner 67_tc_612 however the law is clear that the commissioner is not estopped from taking an alternate position in a subsequent tax_year where the agent acted beyond his authority or made a mistake of law in the prior tax_year even where there has been detrimental reliance by the taxpayer 465_us_330 381_us_68 emerson t c pincite in addition the supreme court has stated that it is well settled that the government may not be estopped on the same terms as any other litigant 467_us_51 when estoppel is asserted against the government some courts of appeal have required additional elements to be proven by petitioners 1_f3d_932 9th cir the aggrieved party must demonstrate affirmative conduct going beyond mere negligence and must also show that the government’s act will cause a serious injustice and that the imposition of estoppel will not unduly harm the public interest these additional elements serve as threshold issues that must be satisfied before examining the traditional elements of estoppel id in cases involving the service federal courts have said that estoppel including the duty_of_consistency is to be applied against the service only with restraint and caution shuster v commissioner 312_f2d_311 9th cir emerson t c pincite this restraint is based on the premise that the policy of the estoppel doctrine is outweighed by the need for efficient collection of public revenue by the commissioner schuster f 2d pincite a court will apply estoppel to prevent the government from correcting a mistake of law only where the equitable interest of the party asserting estoppel against the service is considered ‘compelling’ and postf-148879-01 the loss which it would sustain is ‘unwarrantable’ and ‘unconscionable ’ emerson t c pincite quoting schuster f 2d pincite b advances the argument that the position of the examining agent in prior tax years as expressed solely through proposed adjustments that were rendered moot in appeals because b changed its apportionment methodology equitably estops the service from assuming a different position for the present tax years such a claim cannot be a duty_of_consistency matter as the necessary elements are not present and even if they were this theory does not apply to the service nor does this claim satisfy the basic elements of equitable_estoppel as the service position in the prior tax years involved an interpretation of law this case does not satisfy the additional threshold elements of estoppel that apply to those who would estop the government finally this case presents less compelling facts than other cases where estoppel claims have failed against the service the factual situation in the instant case can be compared to those in frische v commissioner tcmemo_2000_237 80_tcm_143 and emerson 67_tc_612 two cases in which the tax_court declined to apply equitable_estoppel to bar the service from correcting a mistake of law in frische the petitioner asserted that the service should be estopped from disallowing certain recurring expenses for the years and where petitioner had been audited for five prior tax years and the same expenses were allowed in a final resolution tcmemo_2000_237 t c m cch pincite in emerson the petitioner asked that the service be estopped from pleading that certain property should be included in petitioner’s gross_estate because the service had signed a formal settlement with petitioner three years earlier treating such property as having been gifted to petitioner’s children t c pincite the taxpayer’s position in the present case is even weaker than that of the unsuccessful litigants since the prior position was never incorporated in any formal administrative conclusion signed settlement or other final resolution of the prior cycles collateral_estoppel unlike duty_of_consistency and equitable_estoppel theories collateral_estoppel does not require the court to analyze notions of fairness reliance or other possibly subjective considerations collateral_estoppel requires only an objective analysis of prior legal proceedings of one party involving the same or similar issues generally under collateral_estoppel if the disputed issue has been actually litigated on the merits it may not be relitigated 530_us_392 333_us_591 as there was no judicial resolution or even settlement of the disputed issues in this matter in earlier tax years collateral_estoppel is inapplicable postf-148879-01 despite the absence of any judicial resolution of the and audit cycles b argues that the agent’s analysis of the disc fsc allocation issue in prior years should bar the service from taking a different position for subsequent tax years on the foreign_tax_credit_limitation issue this argument is contrary to well- settled case law confirming that each taxable_year stands on its own and collateral_estoppel does not prevent the commissioner or the taxpayer from taking a different position in other years sunnen u s pincite e ach year is the origin of a new liability and of a separate cause of action but if the later proceeding is concerned with a similar or unlike claim relating to a different tax_year the prior judgment acts as a collateral_estoppel only as to those matters in the second proceeding which were actually presented and determined in the first suit 783_f2d_69 7th cir 713_f2d_347 8th cir it is settled that even if the commissioner erroneously may have accepted the tax treatment of certain items in previous years he is not precluded from correcting that error in a subsequent year these cases confirm that the service when deciding an issue for an open tax_year is not bound by a position taken on that same issue for a prior tax_year especially where there is a correction of a legal error b’s claims that the service should be so constrained fails for several reasons first there was no formal judicial or administrative decision made on the allocation of r e expenses in the earlier tax years rather the service advanced a proposal that was rendered moot by b’s election to change its apportionment methodology from the gross_income_method to the sales_method second the sole expression of a position by the service on the allocation issue in the prior tax years comes from a proposed_adjustment by the examining agent third the proposals made by the agent regarding the prior tax years were based on an erroneous interpretation of relevant law fourth the service’s current position reflects the correct interpretation of the applicable law without anything more conclusive and authoritative than a proposed_adjustment b cannot say that the allocation issue was actually presented and determined with finality in the earlier audit cycles nor can b seek to prevent the service from correcting a prior mistake of law on the grounds of collateral_estoppel please call if you have any further questions barbara a felker chief branch associate chief_counsel international
